Consent of Independent Registered Public Accounting Firm Codorus Valley Bancorp, Inc. York, Pennsylvania We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated March 28, 2011, relating to the consolidated financial statements appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. We also consent to the reference to us under the “Experts” caption in this Registration Statement. /s/ ParenteBeard LLC Harrisburg, Pennsylvania January 26, 2012
